United States Court of Appeals
                      For the First Circuit


No. 08-2277

                     ARIEL MICHAEL PUNZALAN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 5, 2009, is
amended as follows:

     On page 9, line 15, "March 17, 2007" should be replaced with
"March 17, 2006"